Citation Nr: 1702730	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2014, this matter was last before the Board, at which time it was remanded for further development.  

In September 2014, the Board also referred the issue of entitlement to a separate evaluation for a residual laceration scar of the head associated with head trauma for development and adjudication.  It does not appear that any action has been taken on the Board's referral.  Accordingly, the issue of entitlement to a separate evaluation for a residual laceration scar of the head associated with head trauma is again REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In January 2015, the Board notified the Veteran that his appeal was returned to the Board's docket.  In February 2015, within 90 days of the mailing of the notification, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of Charles D. Romo, Esq.  See 38 C.F.R. § 20.1304(a) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, the Board remanded the issue on appeal to obtain medical evidence to address the extent and severity of the Veteran's service-connected TBI, hereto characterized by posttraumatic headaches.  The Board specifically requested a TBI protocol examination, to include neurological and psychiatric examinations, to address the current severity of all (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations of the TBI.  In response to the Board's request, two separate VA examinations were obtained.  One VA examination specifically addresses residuals of TBI according to the protocol, to include headaches and any other possible symptoms.  The other examination specifically concerns psychiatric disorders, and was obtained in conjunction with the TBI examination.  See M21-1, III.iv.3.D.4.o.

VA TBI examination in December 2014 resulted in diagnosis of mild TBI, resolved, as well as chronic daily headaches.  The examiner noted the Veteran's history of depression.  On examination, memory, attention, concentration, executive functions were normal.  Judgment was also normal.  Social interaction was appropriate, and the Veteran was oriented times three.  Motor activity and visual spatial orientation were normal.  The Veteran denied subjective symptoms.  There were no neurobehavioral deficits and the Veteran was able to communicate by written and spoken language, and understood the same.  Consciousness was normal.  The examiner remarked that any emotional, behavioral, cognitive signs and symptoms identified were part of a mental disorder, and did not represent residuals of TBI.  Although he assessed chronic daily headaches, he did not find them to be residual of TBI, finding no objective evidence of posttraumatic headaches.  With respect to psychiatric symptoms, the examiner deferred to the VA psychiatrist, stating that he could not offer a psychological diagnosis because it was out of his scope to do so.  

VA mental disorders in December 2014 resulted in the assessment of generalized anxiety disorder (GAD), with the examiner noting a history of "situational depression."  The examiner referenced the Veteran's history of TBI, but similarly deferred to the TBI examiner with respect to any non-psychiatric aspect thereof.  She did not find it applicable to distinguish between any effects of the TBI and the assessment of GAD.  The examiner offered no opinion on whether the diagnosis of GAD or the history of situational depression was a residual of the TBI.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The VA mental disorders examination report must be returned for clarification.  The evaluation of TBI is based upon three main areas of dysfunction - cognitive dysfunction, emotional/behavioral dysfunction and physical dysfunction.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (Schedule of Ratings Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id.  Here, GAD has been assessed, and there is a history of situational depression.  Given these assessments, the Board must return the examination report for an addendum opinion.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Return the December 2014 VA mental disorders examination report to the examiner that conducted the examination for the purpose of obtaining an addendum to the examination report.  If the December 2014 VA examiner is not available, the claims file must be available to another appropriate examiner for the requested opinions.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

After a review of the claims file, the examiner is asked to address whether it at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disability, to include GAD and depression, is a residual of the Veteran's service-connected TBI.

If it is determined that any such diagnosed psychiatric disability is not as likely as not a residual of TBI, the examiner is also asked to address whether it is possible to distinguish between the symptoms of any such unassociated diagnosed psychiatric disability found, from any symptoms or diagnoses that are attributable to the TBI, to include any symptoms related to cognitive, behavioral/emotional or physical manifestations of a TBI.  If the symptoms cannot be distinguished, the examiner should state so in their opinion, and identify the indistinguishable symptoms. 

If the examiner finds that another physical or psychiatric examination of the Veteran is necessary to provide any requested opinion, the Veteran should be scheduled for the necessary examination(s).  

The addendum report must include a complete rationale for any opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts or tests are required, or the examiner does not have the needed knowledge or training).


2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his attorney should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




